Opinion issued August 30, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00569-CV
                           ———————————
                JAMIE LEE HOOD-CROSSLAND, Appellant
                                        V.
                   MICHAEL RAY CROSSLAND, Appellee


                   On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-68169


                         MEMORANDUM OPINION

      Appellant Jamie Lee Hood-Crossland has neither established indigence nor

paid or made arrangements to pay the fee for preparing the clerk’s record. See TEX.

R. APP. P. 20.1 (listing requirements for establishing indigence); TEX. R. APP. P.

37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to appellant’s
fault). After being notified that this appeal was subject to dismissal, appellant did

not respond.

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                         2